


LIMITED GUARANTY




WHEREAS, KEWALO DEVELOPMENT LLC, a Hawaii limited liability company (the
“Borrower”), has applied to FIRST HAWAIIAN BANK, WELLS FARGO BANK, N.A., BANK OF
HAWAII and CENTRAL PACIFIC BANK (collectively, the “Lender”) for a loan (the
“Loan”) in the principal sum of up to ONE HUNDRED TWENTY MILLION AND NO/100
DOLLARS ($120,000,000.00), the proceeds from which will be used to finance the
costs of acquiring, developing, designing, constructing, furnishing, marketing
and selling a high-rise condominium project to be known as “Waihonua” (the
“Project”), all upon the terms and conditions set forth in that certain Loan
Agreement to be executed by the Borrower and the Lender in connection with the
Loan (the “Loan Agreement”); and


WHEREAS, A & B PROPERTIES, INC., a Hawaii corporation (hereinafter called the
“Guarantor”) is the manager of the Borrower, and the  sole member of Waimanu
Development LLC, the owner of a 50% membership interest in the Borrower, and
deems it to be to its own financial benefit that the Lender make the Loan to the
Borrower; and


WHEREAS, the Lender is willing to make the Loan to the Borrower, subject to the
condition, among others, that the Guarantor execute and deliver this Limited
Guaranty to the Lender; and


WHEREAS, the Guarantor has received, reviewed and approved the Loan Agreement
and all of the other “Loan Documents”, as defined in the Loan Agreement;


NOW, THEREFORE, as an essential inducement to the Lender to make the Loan to the
Borrower, and as a consideration for its so doing, the Guarantor hereby
unconditionally, irrevocably, and absolutely, warrants, represents, covenants
and agrees, with the Lender, as follows:


1.           Definitions.  As used herein, the following terms shall have the
following meanings:


(a)           “Indebtedness” shall mean (i) all sums due and payable under the
Loan, principal, interest, fees and charges; and (ii) any and all other
indebtedness or liability of the Borrower, its successors and assigns, to the
Lender, under or arising out of the Loan or the Loan Documents, including, as to
(i) and (ii) above, any extension, renewal, reduction, compromise, indulgence,
variation or modification thereof.


(b)           “Obligations” shall mean each and every agreement, covenant and
condition to be observed or performed by the Borrower, its successors and
assigns, under the Loan Documents (i) which the Guarantor can cause the Borrower
to observe and perform, or (ii) which can be satisfied by the payment of money.


(c)           “Expenses” shall mean all costs and expenses, including, but not
limited to, reasonable attorneys’ fees, incurred in connection with the
enforcement by the Lender of the rights of the Lender against the Guarantor, or
the enforcement by the Lender of the rights of the Lender against the Borrower
and the Guarantor jointly, following any default in the due and punctual
performance of the Guarantor’s obligations hereunder.
 
(d)           Other Capitalized Terms.  Unless otherwise defined herein, all
other capitalized terms used herein shall have the same meanings such terms have
in the Loan Agreement.


2.           Indebtedness and Obligations Guaranteed; Payment of Expenses;
Lender’s Right to Enforce Limited Guaranty.


(a)           The Guarantor hereby absolutely, irrevocably and unconditionally
guarantees the payment of the Indebtedness and the performance of the
Obligations; PROVIDED, HOWEVER, that, subject to the provisions of Section 2(c)
below, the obligations of the Guarantor hereunder shall not exceed the lesser of
(a) $20,000,000.00, or (b) the outstanding Indebtedness.


(b)           In addition to the foregoing, and without reducing the Guarantor’s
obligations under Section 2(a) above, the Guarantor will also pay to the Lender,
on demand, all of the Expenses.


(c)           Notwithstanding the limitation set forth in Section 2(a) above,
the Guarantor will be fully liable for any and all direct loss, liability, cost
and reasonable expense incurred by the Lender due to or arising out of (i)
misapplication of insurance proceeds, condemnation proceeds, and any tenant
security deposits; (ii) any willful act of material waste of the Project or the
Reserved Housing Project, and any damage to the Project or the Reserved Housing
Project arising from the intentional misconduct or gross negligence of the
Borrower or the Guarantor, or any of the Borrower’s or the Guarantor’s
principals, officers, directors, agents or employees, and any removal of
property in violation of the Loan Documents; (iii) so long as the Borrower (or
any affiliate of the Guarantor) has possession and control of the Project or the
Reserved Housing Project, failure to pay (or deposit into reserves held by the
Lender funds sufficient to pay) taxes or other liens with priority over the Loan
Documents; (iv) damages arising from any fraud or material misrepresentation of
the Borrower or the Guarantor, or any of the Borrower’s or the Guarantor’s
principals, officers, directors, agents or employees; and (v) all obligations
and indemnities of the Borrower under the Loan Documents relating to forfeiture
laws and hazardous or toxic substances or the failure of Project or the Reserved
Housing Project to comply with environmental laws.  For the avoidance of doubt,
the phrase “any and all direct loss, liability, cost and reasonable expense
incurred by the Lender” as used in the foregoing sentence shall not include the
unpaid balance of the Loan.


The Guarantor shall also be fully liable to the Lender for the full amount of
the Loan in the event that (i) the Borrower fails to maintain its status as a
single purpose entity in accordance with terms of the Loan Agreement; (ii) the
Borrower fails to obtain the Lender’s consent to any subordinate financing or
other voluntary lien encumbering the Project or the Reserved Housing Project;
(iii) the Borrower fails to obtain the Lender’s consent to any assignment,
transfer or conveyance of the Project or the Reserved Housing Project (except as
provided in the Loan Agreement); or (iv) there is a voluntary bankruptcy of the
Borrower, or an involuntary bankruptcy of the Borrower in which the Borrower has
colluded with its creditors.


(d)           The Lender shall not have the right to enforce this Limited
Guaranty or require the Guarantor to perform its obligations under this Limited
Guaranty, unless and until an “Event of Default” under the Loan Agreement has
occurred and any applicable grace period therefor has expired, and the Lender
has given notice of its intention to accelerate the Loan because of such Event
of Default.
 
3.           Unconditional and Absolute Payment Guaranty.  This is an
unconditional and absolute guaranty of payment and not merely a guaranty of
collection, and if for any reason, any Indebtedness shall not be paid when and
as due and payable, or any Obligation shall not be observed or performed when
the same is required to be observed or performed. the Guarantor undertakes
promptly to pay all such Indebtedness on demand, and to observe and perform, or
to cause the appropriate party to observe and perform, each of such Obligations,
subject, however, to the limitation contained in Section 2(a) above, and the
provisions of Section 2(c) above, regardless of any defense or setoff or
counterclaim which the Borrower may have or assert, and regardless of whether or
not the Lender, or anyone on behalf of the Lender, shall have instituted any
suit, action or proceeding or exhausted its remedies or taken any steps to
enforce any rights against the Borrower, any other guarantor, or any other
person to collect all or part of any such amounts, or to compel any such
performance, either pursuant to the Loan Documents, or at law or in equity, and
regardless of any other condition or contingency.  However, nothing contained
herein shall prevent the Lender from pursuing any right or remedy it may now
have or hereafter acquire against the Borrower or any other party,
notwithstanding that the same may in fact destroy any rights that the Guarantor
may have against or with respect to, the Borrower or any third party, and the
Guarantor agrees that the exercise of any such right or remedy by the Lender
shall not constitute a discharge of any of the obligations of the Guarantor
under this Limited Guaranty.


4.           Waiver.  Subject to the limitations set forth in Section 2(a)
above, and the provisions of Section 2(c) above, the Guarantor hereby
unconditionally waives any and all statutory and common law suretyship defenses
that now or hereafter may be available to the Guarantor, including, without
limitation (a) any requirement that the Lender in the event of any default by
the Borrower first make demand upon, or seek to enforce remedies against, the
Borrower or any other guarantor or any security or collateral held by the Lender
at any time, or to pursue any other remedy in its power, before being entitled
to payment from the Guarantor of the amounts payable by the Guarantor hereunder,
or before proceeding against the Guarantor; (b) the defense of the statute of
limitations in any action hereunder or for the collection of any of the
Indebtedness or the performance of any Obligation; (c) any defense that may
arise by reason of (i) the incapacity, lack of authority, death or disability of
the Borrower, the Guarantor or any other person or entity, (ii) the revocation
or repudiation of this Limited Guaranty  by the Guarantor, or the revocation or
repudiation of any of the Loan Documents by the Borrower or any other person or
entity, (iii) the failure of the Lender to file or enforce a claim against the
estate (either in administration, bankruptcy or any other proceeding) of the
Borrower or any other person or entity, (iv) the unenforceability in whole or in
part of the Loan Documents or any other document, instrument, or agreement
referred to therein, or any limitation on the liability of the Borrower
thereunder, or any limitation on the method or terms of payment thereunder,
which may now or hereafter be caused or imposed in any manner whatsoever, (v)
the election by the Lender, in any proceeding instituted under the federal
Bankruptcy Code, of the application of Section 1111(b)(2) of the federal
Bankruptcy Code, or (vi) any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; (d) diligence, presentment, demand
for payment, protest, notice of discharge, notice of acceptance of this Limited
Guaranty, and indulgences and notices of any other kind whatsoever; (e) any
defense based upon an election of remedies (including, if available, an election
to proceed by non-judicial foreclosure) by the Lender which destroys or
otherwise impairs any subrogation rights of the Guarantor or the right of the
Guarantor to proceed against the Borrower for reimbursement, or both; (f) any
defense based upon any taking, modification or release of any collateral or
guaranties for the Indebtedness of the Borrower to the Lender, or any failure to
perfect any security interest in, or the taking of any other action or the
failure to take any other action with respect to any collateral securing payment
of the Indebtedness or performance of the Obligations; (g) any rights or
defenses based upon an offset by the Guarantor against any obligation now or
hereafter owed to the Guarantor by the Borrower; or (h) any right of
appraisement with regard to the value of any collateral which the Lender may
apply as a credit to the obligations of the Borrower, through foreclosure or
otherwise, and agrees that the determination by an independent appraiser
appointed by the Lender of the value of such collateral shall be binding upon
the Guarantor for all purposes; it being the intention hereof that the Guarantor
shall remain fully liable, as principal, until the full payment of the
Indebtedness, full performance of the Obligations and termination of the
obligations of the Lender under the Loan Documents, notwithstanding any act,
omission or thing which might otherwise operate as a legal or equitable
discharge of the Guarantor.


5.           No Release of Guaranty.  The obligations, covenants, agreements and
duties of the Guarantor under this Limited Guaranty shall not be released,
affected, stayed or impaired, except upon the express written consent of the
Lender, by (a) any assignment, indorsement or transfer, in whole or in part, of
any of the Loan Documents, although made without notice to or the consent of the
Guarantor; or (b) any alteration, compromise, modification, acceleration,
extension or change to or of the time or manner of payment of any of the
Indebtedness, or the performance or observance of any of Obligations; or (c) any
increase or reduction in the rate of interest on, or amount of principal payable
under, the Loan; or (d) the voluntary or involuntary liquidation, sale or other
disposition of all or substantially all of the assets of the Borrower or the
Guarantor; or (e) any receivership, insolvency, bankruptcy, reorganization,
dissolution or other similar proceedings, affecting the Borrower or the
Guarantor or any of their assets; or (f) any release of any property from the
lien and security interest created by any of the Loan Documents, the
subordination of any such lien or security interest, or the acceptance of
additional or substitute property as security under the Loan Documents; or (g)
the release or discharge of the Borrower from, or any waiver by the Lender of,
the observance or performance of any agreement, covenant, term or condition
contained in the Loan Documents, or any failure by the Lender to insist upon the
Borrower’s compliance with any such agreement, covenant, term or condition; or
(h) the foreclosure of any lien or security interest on any property securing
repayment of the Indebtedness, or the acceptance of a deed or assignment of any
such property in lieu of foreclosure; or (i) any action which the Lender may
take or omit to take by virtue of the Loan Documents or through any course of
dealing with the Borrower; or (j) the release of any existing guarantor or the
addition of a new guarantor; or (k) any change in the status or structure of the
Borrower, including any change by incorporation, merger or consolidation; (l)
any change in the composition of the Borrower, including, without limitation,
any addition of, removal of, replacement for or substitution of any member of
the Borrower; or (m) the operation of law or any other cause, whether similar or
dissimilar to the foregoing.


6.           Waiver of Subrogation.  The Guarantor hereby waives, releases, and
discharges any claim or right the Guarantor may have to be subrogated to the
rights of the Lender following payment of the Indebtedness and performance of
the Obligations.  This waiver, release and discharge shall continue even after
the Indebtedness has been paid in full, the Obligations have been performed, and
the obligations of the Lender under the Loan Documents have terminated.


7.           Subordination of Indebtedness.  Any indebtedness of the Borrower
now or hereafter held by the Guarantor is hereby subordinated to the
Indebtedness of the Borrower to the Lender; and, upon the request of the
Lender,  such indebtedness of the Borrower to the Guarantor shall be collected,
enforced and received by the Guarantor as trustee for the Lender and shall be
paid over to the Lender on account of the Indebtedness of the Borrower to the
Lender subject to the limitations set forth in Section 2(a) above, and the
provisions of Section 2(c) above, without reducing or affecting in any manner
the liability of the Guarantor under the other provisions of this Limited
Guaranty.


8.           Claims in Bankruptcy.  The Guarantor will file all claims against
the Borrower in any bankruptcy or other proceeding in which the filing of claims
is required or permitted by law upon any indebtedness of the Borrower to the
Guarantor or claim against the Borrower by the Guarantor, and the Guarantor
hereby assigns to the Lender all rights of the Guarantor thereunder.  If the
Guarantor does not file any such claim, the Lender, as attorney-in-fact for the
Guarantor, is hereby authorized to do so in the name of the Guarantor or, in the
Lender’s discretion, to assign the claim and to cause proof of claim to be filed
in the name of the Lender’s nominee.  The Lender or its nominee shall have the
sole right to accept or reject any plan proposed in such proceeding and to take
any other action which a party filing a claim is entitled to take.  In all such
cases, whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to the Lender the full amount payable on
such claim up to the amounts due under this Limited Guaranty, and, to the full
extent necessary for that purpose, the Guarantor hereby assigns to the Lender
all of the Guarantor’s rights to any such payments or distributions to which the
Guarantor would otherwise be entitled; provided, however, that the Guarantor’s
obligations hereunder shall not be satisfied except to the extent that the
Lender receives cash by reason of any such payment or distribution.  If the
Lender receives anything hereunder other than cash, the same shall be held as
collateral for the payment of all amounts due under this Limited Guaranty.


9.           Financial Reporting and Financial Covenants.


(a)           The Guarantor hereby agrees, as a material inducement to the
Lender to make the Loan to the Borrower, to furnish to the Lender, within ninety
(90) days after the close of each fiscal year, its annual (unaudited) financial
statement, in form satisfactory to the Lender.  The Lender agrees to observe the
confidentiality provisions of Section 11.23 of the Loan Agreement with respect
to all of the financial and other information which it receives in connection
herewith.


(b)           The Guarantor also agrees to maintain at all times an aggregate
“Net Worth”, as defined below, of not less than $500,000,000.00.  As used
herein, the term “Net Worth” shall mean the excess of “total assets” over “total
liabilities”, as determined in accordance with generally accepted accounting
principles.  The Guarantor acknowledges that its agreement to maintain an
aggregate Net Worth of not less than $500,000,000.00 is a material consideration
for the Lender to make the Loan to the Borrower, and that if the Guarantor fails
to maintain an aggregate Net Worth of not less than $500,000,000.00 at any time
during the term of the Loan, and fails to correct the deficiency within thirty
(30) days after notification thereof from the Lender, then, in such event, the
Guarantor will, upon request of the Lender, promptly furnish or make available
to the Lender such satisfactory additional security in such manner as the Lender
may reasonably request to compensate for such failure.


(c)           The Guarantor will give the Lender prompt notice of any litigation
or claim of any kind against the Guarantor which the Guarantor reasonably
believes might subject the Guarantor to any liability, claim, or judgment in an
amount in excess of $1,000,000.00, whether covered by insurance or not.


10.           Condition of Borrower.  The Guarantor is fully aware of the
financial condition of the Borrower and is executing and delivering this Limited
Guaranty based solely upon the Guarantor’s own independent investigation of all
matters pertinent hereto, and is not relying in any manner upon any
representation or statement of the Lender.  The Guarantor represents and
warrants that the Guarantor is in a position to obtain and the Guarantor hereby
assumes full responsibility for obtaining, any additional information concerning
the Borrower’s financial condition and any other matter pertinent hereto as the
Guarantor may desire, and the Guarantor is not relying upon or expecting the
Lender to furnish to the Guarantor any information now or hereafter in the
Lender’s possession concerning the same or any other matter.  By executing this
Limited Guaranty, the Guarantor knowingly acknowledges and accepts the full
range of risks encompassed within a contract of this type.  The Guarantor shall
have no right to require the Lender to obtain or disclose any information with
respect to the Loan, the Indebtedness, the Obligations, the financial condition
or character of the Borrower, the Borrower’s ability to pay the Indebtedness or
perform the Obligations, the Borrower’s ability to develop and market the
Project, the existence of any collateral or security for any or all of the
Indebtedness or the Obligations, the existence or non-existence of any other
guaranties of all or any part of the Indebtedness or the Obligations, or any
action or non-action on the part of the Lender, the Borrower, or any other
person, or any other matter, fact or occurrence whatsoever.


11.           Representations and Warranties.  The Guarantor makes the following
representations and warranties which shall be deemed to be continuing
representations and warranties until the full payment of the Indebtedness, the
full performance of the Obligations, and the termination of the Lender’s
obligations under the Loan Documents:


(a)           Tax Returns and Payments.  All tax returns and reports of the
Guarantor required by law to be filed have been duly filed, and all taxes,
assessments, contributions, fees and other governmental charges (other than
those currently payable without penalty or interest and those currently being
contested in good faith) upon the Guarantor or upon the Guarantor’s properties,
assets or income which are due and payable have been paid.


(b)           Litigation.  There are no actions, suits or proceedings pending
or, to the knowledge of the Guarantor, threatened against or affecting the
Guarantor or any of the Guarantor’s properties or assets in any court at law or
in equity, or before or by any governmental department, commission, board,
bureau, agency or instrumentality, an adverse decision in which might materially
affect the Guarantor’s ability to observe and perform the Guarantor’s
obligations under this Limited Guaranty.


(c)           Compliance with Other Instruments; None Burdensome.  There is no
provision of any mortgage, indenture, contract, agreement or instrument
applicable to the Guarantor or by which the Guarantor is bound which materially
adversely affects, or in the future (so far as the Guarantor can now reasonably
foresee) will materially adversely affect, the Guarantor’s ability to observe
and perform the Guarantor’s obligations under this Limited Guaranty, and the
Guarantor is not in violation of or in default with respect to any material
provision of any such mortgage, indenture, contract, agreement or instrument
which violation or default gives rise to a remedy that, if exercised, would
materially adversely affect the Guarantor’s ability to observe and perform the
Guarantor’s obligations under this Limited Guaranty.


(d)           Financial Statements.  Any financial statements heretofore
delivered to the Lender by the Guarantor are true and correct in all material
respects, and fairly represent the respective financial conditions of the
subjects thereof as of the respective dates thereof; no materially adverse
change has occurred in the financial conditions reflected therein since the
respective dates thereof.


(e)           Due Execution of Loan Documents.  The execution and delivery of
the Loan Documents by the Borrower, and the observance and performance by the
Borrower of all of the provisions and conditions thereof, have been duly
authorized by the Board of Directors of A & B Properties, Inc., and no other
corporate action of A & B Properties, Inc., is required therefor.  In addition,
the execution and delivery of this Limited Guaranty by A & B Properties, Inc.,
have been duly authorized by the Board of Directors of A & B Properties, Inc.,
and no other corporate action of A & B Properties, Inc. is required therefor.


12.           Bankruptcy.  Until all Indebtedness has been paid to the Lender,
all Obligations have been performed, and the obligations of the Lender under the
Loan Documents have been terminated, the Guarantor shall not, without the prior
written consent of the Lender, commence or join with any other person in
commencing any bankruptcy, reorganization or insolvency proceedings of or
against the Borrower.  The obligations of the Guarantor under this Limited
Guaranty shall not be altered, limited or affected by any proceeding, voluntary
or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of the Borrower or by any defense
which the Borrower may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding.  The Guarantor
acknowledges and agrees that any interest on the Indebtedness which accrues
after the commencement of any such proceeding (or, if interest on any portion of
the Indebtedness ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on any such
portion of the Indebtedness if said proceeding had not been commenced) shall be
included in the Indebtedness, since it is the intention of the parties that the
amount of the Indebtedness which is guaranteed by the Guarantor pursuant to this
Limited Guaranty  should be determined without regard to any rule of law or
order which may relieve the Borrower of any portion of such Indebtedness.  The
Guarantor will permit any trustee in bankruptcy, receiver, debtor in possession,
assignee for the benefit of creditors or similar person to pay the Lender, or
allow the claim of the Lender in respect of, any such interest accruing after
the date on which such proceeding is commenced.  If all or any portion of the
Indebtedness is paid or all or any part of the Obligations are performed by the
Borrower, the obligations of the Guarantor hereunder shall continue and remain
in full force and effect in the event that all or any part of such payment or
performance is avoided or recovered directly or indirectly from the  Lender as a
preference, fraudulent transfer or otherwise in such proceeding.


13.            Remedies Cumulative.  The liability of the Guarantor, and all
rights, powers and remedies of the Lender hereunder and under any other
agreement now or at any time hereafter in force between the Lender and the
Guarantor, relating to the Loan, shall be cumulative and not exclusive or
alternative, and such rights, powers and remedies shall be in addition to all
other rights, powers and remedies given to the Lender by law.


14.            Amendments; Continuing Liability.  The terms of this Limited
Guaranty may not be modified or amended except by a written agreement executed
by the Guarantor with the consent in writing of the Lender.  The obligations of
the Guarantor under this Limited Guaranty shall be continuing obligations and a
separate cause of action shall be deemed to arise in respect of each default
hereunder.  The Guarantor will from time to time deliver, upon written request
of the Lender, satisfactory acknowledgments of the Guarantor’s continued
liability hereunder.


15.           Continued Ownership.  The Guarantor shall at all times retain
ownership of one hundred percent (100%) of the membership interests in Waimanu
Development LLC, and shall not sell, pledge or otherwise transfer any portion of
such interest without the written consent of the Lender. Waimanu Development LLC
shall at all times retain ownership of at least fifty percent (50%) of the
membership interests in the Borrower, and shall not sell, pledge or otherwise
transfer any portion of such interest without the written consent of the
Lender.  No transfer or pledge of any such membership interest in Waimanu
Development LLC, or the Borrower, with or without the consent of the Lender,
shall release, affect or impair the continuing liability and obligation of the
Guarantor under this Limited Guaranty.


16.           Notices.  Any notice or demand to be given or served hereunder
shall be in writing and personally delivered, or sent by registered or certified
mail addressed as follows:


To Lender at:                         999 Bishop Street
Honolulu, Hawaii  96813
Attention:  Commercial Real Estate Division


 
To Guarantor at:
822 Bishop Street

Honolulu, Hawaii  96813
Attention:  Michael G. Wright


Any such address may be changed from time to time by the addressee by serving
notice to the other party as above provided.  Service of such notice or demand
shall be deemed complete on the date of actual delivery or at the expiration of
the second day after the date of mailing if mailed in Hawaii, whichever is
earlier.


17.           Parties in Interest.  All covenants, agreements, terms and
conditions contained in this Limited Guaranty  shall be binding on the Guarantor
and the Guarantor’s successors and assigns, and shall bind, inure to the benefit
of and be enforceable by the Lender from time to time.  This Limited Guaranty is
assignable by the Lender with respect to all or any portion of the Indebtedness
or the Obligations without notice to or consent of the Guarantor, and when so
assigned, the Guarantor shall be liable to the assignee as to any such portion,
without in any manner affecting the liability of the Guarantor with respect to
any of the Indebtedness or Obligations retained by the Lender.
 
18.           Governing Law; Choice of Forum; Service of Process.  This Limited
Guaranty shall be construed and interpreted in accordance with and shall be
governed by the laws of the State of Hawaii.  The Lender may bring any action or
proceeding to enforce this Limited Guaranty, or any action or proceeding arising
out of this Limited Guaranty, in the Circuit Court of the First Circuit of the
State of Hawaii or the United States District Court for the District of
Hawaii.  If the Lender commences such an action in the Circuit Court of the
First Circuit of the State of Hawaii, or the United States District Court for
the District of Hawaii, the Guarantor hereby agrees that the Guarantor will
submit and does hereby irrevocably submit to the personal jurisdiction of such
courts; if served by certified mail, postage prepaid, return receipt requested,
will acknowledge receipt of a copy of the summons and complaint within the
statutory time limit and in the manner set forth on the notice and summons; and
will not attempt to have such action dismissed, abated, or transferred on the
ground of forum non conveniens or similar grounds; provided, however, that
nothing contained herein shall prohibit the Guarantor from seeking, by
appropriate motion, to remove an action brought in the Circuit Court of the
First Circuit of the State of Hawaii to the United States District Court for the
District of Hawaii.  If such action is so removed, however, the Guarantor shall
not seek to transfer such action to any other district nor shall the Guarantor
seek to transfer to any other district any action which the Lender originally
commenced in the United States District Court for the District of Hawaii.  Any
action or proceeding brought by the Guarantor arising out of this Limited
Guaranty shall be brought solely in the Circuit Court of the First Circuit of
the State of Hawaii or in the United States District Court for the District of
Hawaii.


19.           Waiver of Jury Trial.  The Guarantor hereby knowingly, voluntarily
and intentionally waives any right it may have to a jury trial in any legal
proceeding which may be hereinafter instituted by the Lender or the Guarantor to
assert any of their respective claims arising out of or relating to this
Guaranty or any of the other Loan Documents or any other agreement, instrument
or document contemplated thereby.  In such event, the Guarantor, at the request
of the Lender, shall cause its attorney of record to effectuate such waiver in
compliance with the Hawaii Rules of Civil Procedure, as the same may be amended
from time to time.
 
 
20           Compliance with OFAC Restrictions.  The Lender, the Borrower and
the Guarantor are obligated to comply with the laws and regulations administered
by the United States Office of Foreign Asset Control (“OFAC Restrictions”).  In
order to comply with OFAC Restrictions, the Lender may be required to
temporarily suspend processing or funding of the Loan, which may result in
delayed availability of funds, or may be prohibited from closing the Loan
altogether.  The Guarantor agrees to the foregoing, and further agrees that if
the Lender is required by applicable OFAC Restrictions to suspend processing or
funding of the Loan, or is prohibited by applicable OFAC Restrictions from
closing the Loan, the Guarantor will nevertheless continue to perform and will
not be relieved from its obligations under this Guaranty, and the Lender will
not be liable for any damages of any kind or nature (including, without
limitation, actual, consequential, special, incidental, punitive, or indirect
damages, whether arising out of claims for “lender liability” or any other
cause), which the Borrower or the Guarantor may suffer or incur in connection
with any such suspension of, or failure to close, the Loan.


21.           Paragraph Headings.  The headings of paragraphs herein are
inserted only for convenience and shall in no way define, describe or limit the
scope or intent of any provision of this Limited Guaranty.
 
IN WITNESS WHEREOF, the Guarantor has executed this instrument as of November
30, 2012.


A & B PROPERTIES, INC.




By          /s/ Michael G. Wright


Its  Executive Vice President




By         /s/ Charles W. Loomis


Its  Assistant Secretary

 
 

--------------------------------------------------------------------------------

 

STATE OF HAWAI' I                                                         )
)           SS:
CITY AND COUNTY OF HONOLULU                            )




On November 28, 2012, in the First Circuit, State of Hawai'i, before me
personally appeared Michael G. Wright, and Charles W. Loomis, to me personally
known, who, being by me duly sworn or affirmed, did say that they are
the Executive Vice President and Assistant Secretary respectively, of A & B
Properties, Inc., a Hawaii corporation, that said persons executed the foregoing
instrument identified or described as Limited Guaranty on behalf of said A & B
Properties, Inc., by authority of its board of directors and said Michael G.
Wright and Charles W. Loomis acknowledged the instrument to be the free act and
deed of said corporation.


The foregoing instrument is undated and contained 11 pages at the time of this
acknowledgment/certification.




/s/ Dayle S. Sasaki-Hamamoto            
Print Name: Dayle S. Sasaki-Hamamoto      
Notary Public, State of Hawai'i
My commission expires: August 3, 2015   

 
 

--------------------------------------------------------------------------------

 
